             Case 1:16-cv-00201-ABJ Document 50 Filed 01/25/19 Page 1 of 3



Timothy M. Stubson (Bar #6-3144)
Mistee L. Elliott (Bar #6-3540)
Crowley Fleck, PLLP
111 W. 2nd, Suite 220
Casper, WY 82601
(307) 265-2279
tstubson@crowleyfleck.com
melliott@crowleyfleck.com
Attorneys for Defendant NOWCAP

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF WYOMING

UNITED STATES OF AMERICA,     )
EX REL. MARK GASKILL          )
                              )
      Plaintiffs,             )
                              )
      v.                      )                     Civil Action No: 1:16-cv-00201-ABJ
                              )
DR. GIBSON CONDIE; BIG HORN   )
BASIN MENTAL HEALTH GROUP;    )
NORTHWEST COMMUNITY ACTION )
PROGRAM OF WYOMING, INC. AKA )
(NOWCAP); ACUMEN FISCAL AGENT )

        Defendants.


 STIPULATED MOTION FOR EXTENSION OF TIME FOR DEFENDANT NOWCAP
     TO ANSWER OR OTHERWISE RESPOND TO THE SECOND AMENDED
                          COMPLAINT

        Plaintiff Mark Gaskill and Defendant Northwest Community Action Program of

Wyoming, Inc. (“NOWCAP”), through their counsel, hereby submit this stipulated motion for an

extension of time for NOWCAP to file its answer or other responsive pleading to the Second

Amended Complaint, advising the Court as follows:

        1.      The Second Amended Complaint was filed on January 14, 2019. NOWCAP’s

answer or other responsive pleading is due January 28, 2019.
            Case 1:16-cv-00201-ABJ Document 50 Filed 01/25/19 Page 2 of 3



       2.      The parties are engaged in settlement discussions, and in order to preserve resources

and continue such discussions more efficiently, the parties desire to extend NOWCAP’s answer

deadline for sixty (60) days.

       3.      The requested extension is timely and will not prejudice any party.

       WHEREFORE, Plaintiff and Defendant NOWCAP respectfully request that NOWCAP be

granted an extension of time up to and including March 29, 2019 to file its answer or other

responsive pleading to the Second Amended Complaint.

       Dated this 25th day of January, 2019.


EISENBERG, GILCHRIST & CUTT                          CROWLEY FLECK PLLP



By: /s/ Robert D. Sherlock                           By: /s/ Mistee L. Elliott_____________
ROBERT D. SHERLOCK (pro hac)                         TIMOTHY M. STUBSON (Bar #6-3144)
Eisenberg, Gilchrist & Cutt                          MISTEE L. ELLIOTT (Bar #6-3540)
215 South State Street, Suite 900                    Crowley Fleck PLLP
Salt Lake city, UT 84111                             111 West 2nd Street, Suite 220
rsherlock@egclegal.com                               Casper, WY 82601
                                                     307-265-2279
R. Michael Schickich                                 tstubson@crowleyfleck.com
Law Offices of R. Michael Shickich, LLC              melliott@crowleyfleck.com
1204 East 2nd Street
Casper, WY 82601                                     Attorneys for Defendant NOWCAP
rms@injuryfirm.net

Attorneys for Plaintiff Mark Gaskill




                                           Page 2 of 3
         Case 1:16-cv-00201-ABJ Document 50 Filed 01/25/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on the 25th day of January, 2019, a true and correct

copy of the foregoing document was served on the following via CM/ECF, the Court’s electronic

transmission system:

       R. Michael Shickich
       LAW OFFICES OF R. MICHAEL SHICKICH, LLC
       1204 East 2nd Street
       Casper, WY 82601
       rms@injuryfirm.net

       Robert D. Sherlock
       EISENBERG, GILCHRIST & CUTT
       215 South State Street, Suite 900
       Salt Lake City, Utah 84111
       rsherlock@egclegal.com

       Lance E. Shurtleff
       Christine Stickley
       HALL & EVANS, LLC
       866 N. 4th Street, Suite 3
       Laramie, WY 82072
       shurtleffl@hallevans.com
       stickleyc@hallevans.com

       David Robbins
       PERKINS COIE, LLP
       1201 Third Avenue, Suite 4900
       Seattle, WA 98101
       DRobbins@perkinscoie.com

and to the following via United States Mail:

       Mark A. Klaasen
       United States Attorney
       P.O. Box 668
       Cheyenne, WY 82003-0668



                                                     /s/ Mistee L. Elliott
                                                     CROWLEY FLECK PLLP




                                           Page 3 of 3
